          Case 7:11-cr-01077-CS Document 44 Filed 08/31/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 29, 2020

BY ECF AND EMAIL

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Donald Koch, No. 11 Cr. 1077 (CS)

Dear Judge Seibel:

       The above-referenced matter is currently scheduled for a status conference before the Court
on September 1, 2020 at 9:45 a.m. The Government respectfully writes with the consent of defense
counsel to make a joint request for an adjournment of the conference of at least 60 days to be
scheduled at the Court’s discretion.

        The defendant has an open criminal case pending in Orange County in which the alleged
criminal conduct is the basis for the alleged violation of the defendant’s supervised release before
the Court. The Orange County case has not yet been resolved, and the next court appearance has
been scheduled for September 9, 2020. The parties understand that the Orange County case is
close to resolution but that the September 9 court date will likely be adjourned until October. A
further adjournment here would allow the parties time to ascertain how the Orange County case
will proceed and whether it will be resolved before determining next steps on the instant violation
petition.

       This is the first such request for an adjournment. As Your Honor is aware, the defendant’s
current term of supervised release was due to expire on July 11, 2020, however, Your Honor
ordered that it continue until September 1, 2020. The Government respectfully requests that the
          Case 7:11-cr-01077-CS Document 44 Filed 08/31/20 Page 2 of 2

 Hon. Cathy Seibel                                                                       Page 2
 United States v. Donald Koch, No. 11-cr-1077 (CS)
 August 29, 2020

Court similarly order the defendant’s supervision to continue through to the next conference date
set by the Court. The defense consents to such continuation of the defendant’s supervision.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         By: /s/ Kevin T. Sullivan
                                            Kevin T. Sullivan
                                            Assistant United States Attorney
                                            (914) 993-1924


cc:    Joseph Vita, Esq. (by ECF and email)              The VOSR proceeding is adjourned to 11/2/20
                                                         at 11:30 am. Defendant's term of supervised
                                                         release is continued through that date, on the
                                                         same conditions currently in place.




                                                                                           8/31/20
